Mailed:										
In re application of							:
Shouhua Lv et al.		
									:	DECISION ON
Serial No. 16/768,485						:	PETITION

Filed:	May 29, 2020						:
For: MASK DEVICE AND MANUFACTURING METHOD
        THEREOF, EVAPORATION SYSTEM

This is a decision on the PETITION UNDER 37 CFR 1.181 filed on June 13, 2022 for resetting period for reply and to request a refund.

A Notice of Non-Compliance  was issued on December 14, 2021.  Applicants received the notice on April 13, 2022.  The USPTO electronic PAIR system  shows an electronic email notification record on April 13, 2022. Applicants have also  provided a copy from the PTO of   “Private PAIR Correspondence Notification for Customer Number 20529” received by Applicants on December 14, 2021 in which no communication concerning the present matter appears.

In responding to notice of non-compliance, Applicants paid a  four-month extension of time  based on the December 14, 2021 date of the Notice of Non-Compliance in PAIR and requests that in the event that the petition is granted, the fees associated with the four-month extension of  time be refunded to Deposit Account No. 14-0112.


DECISION

The petition is GRANTED.   










The fees are to be refunded to the Deposit Account of Record.

/ALEXA D NECKEL/___________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

wk

NATH, GOLDBERG & MEYERJoshua Goldberg112 South West StreetAlexandria VA VIRGINIA 22314